PER CURIAM.
This is an appeal from a denial of a motion to seal records in a criminal case. The applicable statute is section 943.059 and it provides in pertinent part that the criminal records of a person can be ordered sealed by the court if certain conditions are met. One of the conditions is that the criminal history not be related to a violation of section 893.135, Florida Statutes. Appellant asserts that because his offense was only an attempt to violate that statute, he is entitled to have the record sealed. He says he violated section 777.04, a general attempt statute and not the drug trafficking statute section 893.135. We disagree and affirm the order of denial. The record-sealing statute says that if the criminal history record relates to the drug trafficking statute then the record will not be sealed. Certainly an attempt to traffic in drugs relates to drug trafficking so logically the legislature meant to include the attempt. If not, it would not have used the words “relate to.” See also Vinyard v. State, 586 So.2d 1301 (Fla. 2d DCA 1991).
AFFIRMED.
DAUKSCH, HARRIS and PETERSON, JJ., concur.